        Case 1:16-cr-00019-PGG Document 134 Filed 01/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                               ORDER

MAALIK ALIM JONES,                                              16 Cr. 19 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The telephone conference in this action previously scheduled for January 19, 2021

is adjourned to February 23, 2021 at 10:30 a.m.

Dated: New York, New York
       January 18, 2021
